Of Virginia
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/16/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-9 remain pending.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejections of claim(s) 1-9 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. US 2007/0095832 A1 in view of Lurie US 2016/0255972 A1, herein after referred to as Hollis and Lurie respectively.
Regarding claim 1 Hollis discloses a cup lid comprising: a body (10 lid) configured to cover a mouth of a cup (Fig. 6), and 

a cap (22 gripping portion, Fig. 1) connected with a top of the raised portion (Figs. 1, 5 and 7), and 
 a connection neck (bottom portions of 20 closure near 42 and between 48 and 26, Fig. 7 and 2A=2B) integrally formed between the raised portion (28) and the cap (22), wherein the raised portion and the cap are one-piece formed (Fig. 7), and the connection neck is torn off to separate the cap from the raised portion (paragraph [0011], lines 7-10, Figs. 7 and 8) so that an opening in now in the top of the raised portion (Fig. 8); and 
Hollis is silent to a covering layer adhered on an outer wall of the cap and covered on the raised portion and the cap, wherein the connection neck is torn off so as to separate the cap and the covering layer from the raised portion, such that the opening is now in the top of the raised portion.
	Lurie teaches a covering layer (104 front cover) adhered on an outer wall of the cap (paragraph [0018] lines 13-15) and covers the front portion of the cap (Figs. 1 and 2) and separates the cap (401 plug) and the covering layer from the lid body (106) that when removed  an opening (203) in now in the top of the lid (paragraph [0020] lines 6-10 and paragraph [0022] lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cup lid of Hollis to include the covering layer adhered to the cap and the raised portion of the cup lid, that when removed from the lid body to an opening is now in the top of the lid as taught by Lurie is well known in the art and would yield predicable results.  Additionally, the covering layer protects the lid from contaminants prior to the time of use, so the user has a clean, sanitary and untouched drinking area (paragraph [0022] lines 10-12).
Regarding claim 2 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the body is one-piece made of polyethylene (PE) or polypropylene (PP) (paragraph [0020] lines 2-3).
Regarding claim 3 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the body further includes an annular groove (54 rim engaging recess, Fig. 7) defined around an inner wall thereof facing the cup, and the body includes a protruded portion (protrusion formed just below 56, Figs. 7 and 8) formed on a peripheral side of the annular groove.
Regarding claim 4 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the connection neck (bottom portions of 20 closure near 42 and between 48 and 26, Fig. 7) is integrally connected between the raised portion (28) and the cap (22, Figs. 1, 2A and 7).
Regarding claim 5 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the covering layer is made of plastic material (Lurie paragraph [0019] lines 19-21 states it is made from a thin flexible fluid impervious sheet of material, and plastic is thin and fluid impervious).
Regarding claim 6 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the covering layer (104) is adhered on an outer wall of the cap by using adhesive (Lurie paragraph [0018], lines 13-15).
Regarding claim 8 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the body includes an accommodation recess (24 locking recess) formed on a top thereof and configured to accommodate the cap and a part of the covering layer around the cap after the cap is separated from the raised portion (Figs. 1 and 7-8, as seen in Fig. 8 there is additional space between 22 and 24 which can accommodate the cap and at least part of the covering layer).
Regarding claim 9 Hollis as modified discloses the cup lid of claim 1 and further discloses wherein the body further includes an air orifice (68 venting hole, Figs. 1-3) configured to communicate with the cup and external air (paragraph [0060] lines 27-28).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Lurie as applied to claim 1 above, and further in view of Hunwisk et al. US 2008/0302678 A1, herein after referred to as Hunwisk.
Regarding claim 7 Hollis as modified discloses the cup lid of claim 1. Hollis as modified discloses the claimed invention except that the covering layer is adhered via adhesive instead of ultrasonic welding.  Hunwisk represents evidence that ultrasonic welding and adhesive were art-recognized equivalent structures for adhering (paragraph [0168], lines 1-6).  Therefore, because these two types of adhering were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ultrasonic welding for adhesive to adhere the covering layer on an outer wall of the cap.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that “Hollis does not disclose the connection neck of the present invention is turned off”, this is unclear. Hollis however does disclose a connection neck the portion between the cap 22 and the raised portion 28, depicted by the outline portion of 20 in 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L KMET/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735